Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered April 10, 2002, convicting defendant, upon his plea of guilty, of kidnapping in the second degree, and sentencing him to a term of 18 years, unanimously affirmed.
We perceive no basis for reducing the sentence. We also conclude that the arguments contained in defendant’s pro se supplemental brief are unpreserved and without merit. Under the circumstances, it is unnecessary to decide whether defendant made a valid waiver of his right to appeal. Concur — Tom, J.E, Mazzarelli, Andrias, Friedman and Gonzalez, JJ.